UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 11-6810


JAMES CEDRIC HARRIS,

                       Plaintiff - Appellant,

          v.

HARLEY LAPPIN, Director; HAROLD WATTS, National Coordinator
Administrative Remedy; VANESSA P. ADAMS, Warden; SIMPSON,
Dr., National RDAP Coordinator; ENGLE, Associate Warden;
TIA PATRICK, RDAP Coordinator; A. C. BRO, Lieutenant,

                       Defendants - Appellees,

          and

FEDERAL BUREAU OF PRISONS,

                       Defendant.



                             No. 11-7066


JAMES CEDRIC HARRIS,

                       Plaintiff - Appellant,

          v.

HARLEY LAPPIN, Director; HAROLD WATTS, National Coordinator
Administrative Remedy; VANESSA P. ADAMS, Warden; SIMPSON,
Dr., National RDAP Coordinator; ENGLE, Associate Warden;
TIA PATRICK, RDAP Coordinator; A. C. BRO, Lieutenant,

                       Defendants - Appellees,

          and
FEDERAL BUREAU OF PRISONS,

                      Defendant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge; Henry E. Hudson, District Judge. (3:09-cv-00276-HEH)


Submitted:   October 13, 2011            Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Cedric Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

               In    these   consolidated       appeals,       James    Cedric    Harris

seeks to appeal the magistrate judge’s order denying his motion

to appoint counsel (No. 11-6810) and the district court’s order

adopting       the     recommendation      of     the     magistrate         judge    and

dismissing his civil action without prejudice for failure to

state a claim on which relief may be granted (No. 11-7066).

               This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen         v.    Beneficial    Indus.    Loan    Corp.,      337   U.S.     541,

545-47 (1949).            “[A] plaintiff may not appeal the dismissal of

his complaint without prejudice unless the grounds for dismissal

clearly indicate that no amendment [in the complaint] could cure

the defects in the plaintiff’s case.”                      Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir.

1993)   (internal          quotation    marks     omitted).        In    ascertaining

whether    a    dismissal      without    prejudice       is    reviewable       in   this

court, we must determine whether the plaintiff “could save his

action by merely amending his complaint.”                  Id. at 1066-67.

               The district court’s grounds for dismissal of Harris’

civil action make clear that Harris could save his action by

filing an amended complaint in the district court.                       Accordingly,

the   district       court’s    and     magistrate      judge’s     orders     are    not

                                           3
appealable.     We     therefore   dismiss   these      appeals   for    lack   of

jurisdiction.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and   argument    would   not    aid   the   decisional

process.



                                                                        DISMISSED




                                      4